Action to recover the sum of $3,500, together with interest, upon two causes of action; the first upon loans aggregating that amount made in the years 1945 and 1946, and the second upon a promissory note in that amount dated February 9, 1950, and payable on April 9, 1950. Defendant moved for reargument of plaintiff’s motion for summary judgment which had been granted, and to vacate the judgment entered thereon. The order determining the motion granted reargument but upon such reargument, adhered to the original decision. The defendant appeals from that order. Order modified on the law and the facts so as to provide that the defendant’s motion be granted to the extent that the judgment be modified so as to limit the recovery of interest to a sum to be computed commencing from the 9th day of April, 1950. As so modified, the order is unanimously affirmed, with $10 costs and disbursements to appellant. The promissory note upon which the second cause of action is based was in the face amount of $3,500, and it did not provide that interest was to be paid. Present — Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ.